ITEMID: 001-4920
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: STAMOULAKATOS v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Marc Fischbach
TEXT: The applicant is a Greek national, born in 1932 and living in London.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 15 November 1993 the public prosecutor of Athens summoned the applicant to appear before the three-member first instance criminal court (trimeles plimmeliodikio) of Athens on 26 April 1994 to be tried for making a false criminal accusation and perjury.
The applicant's trial took place in his absence on 12 February 1997. He was found guilty and given a commutable sentence of ten months. The applicant appealed on 5 June 1997 and the enforcement of the first instance decision was suspended.
On 8 May 1998 the three-member Court of Appeal (trimeles efetio) of Athens decided to discontinue the proceedings against the applicant because the action had become time-barred.
On 12 May 1998 the applicant applied for compensation for the proceedings instituted against him.
On 29 June 1998 the Greek General Consulate in London sent the applicant a letter it had received from the Court of Appeal of Athens. This letter, dated 11 June 1998, was addressed to the General Consulate and stated the following:
“In reply to your letter of 9 April 1998, which concerns a request by Nicholas Stamoulakatos, we inform you that, according to the law, he has no right to be compensated.”
B. The applicant's previous application under the Convention
On 25 August 1996 the applicant lodged application No. 32857/96 with the European Commission of Human Rights complaining, inter alia, of the length of the above criminal proceedings against him, which were at the time pending at first instance.
On 3 December 1997 the Commission declared the applicant's complaint concerning the length of the first instance proceedings admissible. It declared the remainder of the application inadmissible.
On 20 May 1998 the Commission expressed the opinion that the applicant's right under Article 6 § 1 of the Convention to a hearing within a reasonable time had been violated because of the length of the first instance proceedings.
On 18 January 1999 the Committee of Ministers found that there had been a violation of Article 6 § 1 in the applicant's case.
